Citation Nr: 0121143	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  00-13 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
subluxation of the 3rd through 5th sternoclavicular joints on 
the right chest wall, on appeal from the initial evaluation.

2.  Entitlement to an increased evaluation for facial scars, 
status post removal of multiple basal cell carcinomas and 
cysts, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for low back 
disability, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
January 1996.  

This appeal arises from a February 2000 rating decision of 
the Columbia, South Carolina, Regional Office (RO) which 
granted a 10 percent disability evaluation for 
gastroesophageal reflux disease, and which denied increased 
evaluations for left and right knee disability, low back 
disability and facial scars.  

This appeal also stems from a June 2000 rating action that 
assigned a 20 percent disability evaluation for subluxation 
of the 3rd through 5th sternoclavicular joints on the right 
chest wall, after granting service connection for that 
disability.  By a rating action dated in September 2000, the 
20 percent disability evaluation assigned to subluxation of 
the 3rd through 5th sternoclavicular joints on the right chest 
wall was increased to 30 percent, effective from October 
1999.

A videoconference hearing between Washington, DC, and 
Columbia, SC, was held on June 6, 2001, before the 
undersigned Acting Member of the Board of Veterans' Appeals 
(Board), who has been designated by the Chairman of the Board 
to conduct the hearing and render the final determination in 
this claim, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2001).  
At the time of this hearing and since that time, the veteran 
filed additional medical records that had not been previously 
considered by the RO.  In attached statements, however, the 
veteran waived review of the additional evidence and the 
issuance of a supplemental statement of the case by the RO.  
Therefore, pursuant to 38 C.F.R. § 20.1304(c) (2000), that 
evidence need not be considered by the RO.

In view of the Board's finding that additional development is 
warranted, the issue of an increased evaluation for left knee 
disability, right knee disability and low back disability 
will be discussed in the Remand portion of this decision.

Finally, in a statement received in April 2001, the veteran 
raised the issue of service connection for internal 
hemorrhoids.  The RO has not considered this issue.  
Nevertheless, the issue of veteran's entitlement to service 
connection for internal hemorrhoids is not inextricably 
intertwined with the current appeal, and it is referred to 
the RO for the appropriate action.



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran is right hand dominant.

3.  The service-connected subluxation of the 3rd through 5th 
sternoclavicular joints on the right chest wall is manifested 
by some limitation of motion of the right shoulder with pain, 
but the limitation of motion does not more nearly approximate 
limitation to 25 degrees from the side than limitation of 
motion to midway between the side and shoulder level.

4.  Although the scarring of the veteran's forehead, face and 
neck produce no more than moderate disfigurement, there is 
evidence of discoloration or color contrast of the scars of 
the forehead, face and neck.

5.  The veteran's service-connected gastroesophageal reflux 
disease is manifested by frequent epigastric pain, reflux and 
dysphagia and less frequent occurrences of nausea, vomiting, 
pyrosis and substernal and arm pain, which, taken together, 
are productive of considerable impairment of health; however, 
there is no evidence that the gastroesophageal reflux disease 
has caused material weight loss and hematemesis or melena 
with moderate anemia, or that the symptoms have combined to 
cause severe impairment of health.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for subluxation of the 3rd through 5th sternoclavicular joints 
on the right chest wall have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2000).

2.  The criteria for an increased evaluation for facial 
scars, status post removal of multiple basal cell carcinomas 
and cysts, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & West Supp. 2001); 38 C.F.R. §§ 4.7, 4.10, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2000).

3.  The criteria for a 30 percent disability evaluation for 
gastroesophageal reflux disease have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.10, 4.114, Diagnostic Code 7346 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  This 
liberalizing law is applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his rib disability, 
facial scars and gastroesophageal reflux disease.  The RO had 
found the claims to be well grounded, obtained all available 
medical records pertinent to this claims, and provided the 
veteran with a current VA examination of these disabilities.  
There is no outstanding evidence or information which should 
be obtained.  In sum, the facts relevant to these claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.

Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must  
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's  
ordinary activity. 

38 C.F.R. § 4.14 admonishes that the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  The evaluation of the same 
manifestation under different diagnoses is to be avoided.  

I.  Subluxation of the 3rd through 5th Sternoclavicular Joints

Shortly after the veteran entered his active military 
service, he was noted to have a deformity of the ribs that 
was described as a pigeon chest.  Treatment notes dated in 
1974, 1980 and 1981 indicated that he was seen for complaints 
of chest wall pain, and that this pain was secondary to his 
rib deformity.  In September 1987, the veteran was in a motor 
vehicle accident.  He complained of substernal right-sided 
chest pain.  The right side of the veteran's chest was tender 
and swollen.  Chest x-rays were within normal limits.  In an 
October 1987 orthopedic consultation report, however, the 
3rd, 4th and 5th costochondral joints were observed to be 
protruding.  The assessment was costochondral dislocation, 
never fixed.  Subsequent service medical records reflect that 
the veteran was periodically seen for complaints of chest 
pain.

A report of a March 1996 VA general medical examination 
indicated that the veteran is right-handed.  His right 
shoulder is therefore considered to be the majority extremity 
for rating purposes.  38 C.F.R. § 4.69 (2000).

In October 1999, the veteran filed a claim for service 
connection for chest pain.  

The veteran submitted an August 1999 treatment report from 
Moncrief Army Community Hospital.  The veteran was seen at 
that time for complaints of chest pain.  He said he fractured 
his ribs in a 1987 motor vehicle accident, and that he had 
been suffering from chronic chest pain since that time.  An 
examination of the chest wall revealed a prominent 
costosternal junction of the right upper ribs.  The area was 
non-tender.  Similar findings were contained in treatment 
notes dated in January and February 2000.

In a February 2000 letter received from a nurse practitioner 
at Moncrief, the veteran was noted to have been in a motor 
vehicle accident in September 1987 that resulted in a 
fracture of ribs three through five on the right side at the 
costosternal junction.  The practitioner indicated that, 
since the accident, the veteran had complaints of increasing 
pain in that area which had led him to have difficulty 
sleeping at night.  He said the pain had persisted despite 
the veteran's use of non-steroidal anti-inflammatory 
medications and muscle relaxants.  He stated that the injury 
had also led to functional loss of the upper right extremity.  
The practitioner reported that the veteran was unable to 
raise his arms above shoulder level, and that he experienced 
anterior chest wall pain with any heavy lifting.  He added 
that there was a prominent costosternal junction at the right 
3rd through 5th ribs, which was tender to palpation.  Based on 
this information, the practitioner opined that the veteran's 
limited upper right extremity range of motion and anterior 
chest wall discomfort was a result of the injury he sustained 
in service.

The veteran was afforded a VA orthopedic examination in May 
2000.  He gave a history of sustaining an injury to his right 
chest wall in service.  He said he had been suffering from 
chest pain since that time.  The veteran had marked 
predominance of the sternoclavicular joints at the third, 
fourth and fifth ribs.  There was a prominence of 
approximately 1 to 1.5 cm at these joints.  The joints were 
mild to moderately tender to palpation.  The veteran said 
that the area would hurt more if he tried to lift a heavy 
object or if the area was compressed.  Although he did have a 
chest deformity prior to accident, he stated that he did not 
have the prominence.  The impression was subluxation versus 
dislocation of the third to fifth sternoclavicular joints on 
the right side of the chest wall.

In June 2000, service connection for subluxation of the 3rd 
through 5th sternoclavicular joints on the right chest wall 
was granted.  As the veteran's disability of the 
sternoclavicular joint limited the range of motion of his 
right arm, the RO evaluated the disability under Diagnostic 
Code 5201 (limitation of motion of the arm).  A 20 percent 
disability evaluation was assigned, effective from October 
1999.

The veteran submitted a September 2000 physical therapy 
report from the Moncrief Army Hospital.  He complained of 
right shoulder pain secondary to chest pain.  He indicated 
that he wanted documentation of the active range of motion of 
his right shoulder.  The veteran was able to tolerate flexion 
to 100 degrees with an onset of pain at 80 degrees and 
abduction to 75 degrees actively with an onset of pain at 60 
degrees.  With assistance, he was able to achieve flexion to 
160 degrees.  The veteran was also able to tolerate internal 
rotation to 35 degrees with an onset of pain at 25 degrees 
and external rotation to 20 degrees with an onset of pain at 
15 degrees.  Rotation to 90 degrees could be achieved in both 
with assistance.  X-rays showed an old healed non-displaced 
fracture of the right fifth, sixth and seventh ribs.  The 
assessment was decreased active range of motion of the right 
shoulder.  

By a rating action dated in September 2000, the 20 percent 
disability rating assigned to subluxation of the 3rd through 
5th sternoclavicular joints on the right chest wall was 
increased to 30 percent, effective from October 1999.  The RO 
indicated that the limitation of motion experienced by the 
veteran more nearly approximated the criteria for a 30 
percent disability rating.  Even factoring any functional 
loss due to weakness, painful motion, fatigue, and lack of 
endurance, the RO found that the evidence of record did not 
support a 40 percent rating.

At his videoconference hearing in June 2001, the veteran 
stated that the primary complaint related to his chest 
disability was a limitation of his right shoulder.  He 
indicated that abduction of his right shoulder was limited to 
about 45 degrees.  If he tried to rotate beyond that point, 
he said he experienced pain in his shoulder as well as in the 
ribs.  He stated that he also experienced a significant 
problem in trying to lift heavy objects.  The veteran 
testified that his shoulder/chest disability did not 
interfere with his employment because he never had to lift 
anything more than 10 pounds.  He said, however, that his 
right chest disability did limit his ability to perform yard 
work.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (2000).

The RO has rated the veteran's subluxation of the 3rd through 
5th sternoclavicular joints on the right chest wall by 
analogy under Diagnostic Code 5201.  Under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, limitation of motion of the major arm 
warrants an evaluation of 30 percent if motion is limited to 
the shoulder level or to midway between the side and shoulder 
level.  A 40 percent evaluation is warranted if motion is 
limited to 25 degrees from the side.  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2000).

Standard motion of the shoulder is from 0 to 180 degrees of 
flexion, 0 to 180 degrees of abduction, and internal and 
external rotation from 0 to 90 degrees.  
38 C.F.R. § 4.71, Plate I (2000).  

The veteran contends and the evidence shows that he 
experiences pain and discomfort of his right shoulder and 
right chest area.  The evidence also supports the veteran's 
contention that pain limits his ability to lift his right arm 
above the shoulder level.  The currently assigned evaluation 
of 30 percent, however, contemplates limitation of motion to 
midway between the side and shoulder level.  On the most 
recent range of motion testing, the veteran has demonstrated 
active forward flexion to 100 degrees and abduction to 75 
degrees.  Moreover, the September 2000 report indicates that 
the pain on abduction started at 60 degrees and that pain on 
flexion started at 80 degrees.  

With respect to flare-ups, to include those associated with 
repeated use, the veteran indicated that, during flare-ups, 
he experienced a decreased range of motion.  He also stated 
that lifting heavy objects aggravated his condition.  As his 
job, however, did not require heavy lifting, the veteran 
testified that he did not experience problems with his 
shoulder at work.  He has also made no indication that he has 
missed any work due to his subluxation of the 3rd through 5th 
sternoclavicular joints on the right chest wall. 

There is also no medical evidence showing that the service-
connected subluxation of the 3rd through 5th sternoclavicular 
joints on the right chest wall with limitation of motion of 
the right shoulder is productive of weakened movement or 
excess fatigability.  Similarly, there is no indication in 
the objective evidence that the disability is productive of 
incoordination.  

In sum, when all pertinent disability factors are considered 
and in view of the veteran's demonstrated range of pain-free 
motion, the Board must conclude that the limitation of motion 
of the veteran's right shoulder does not more nearly 
approximate limitation to 25 degrees from the side than 
limitation to midway between the side and shoulder level.  
Therefore, a higher evaluation on the basis of limitation of 
motion is not warranted.

The Board notes that evaluations in excess of 30 percent are 
authorized under 38 C.F.R. § 4.71a, Diagnostic Code 5202 for 
impairment of the humerus with loss of the head, nonunion or 
fibrous union, but the service-connected subluxation of the 
3rd through 5th sternoclavicular joints on the right chest 
wall involves a limitation of motion due to a disability of 
the ribs.  Moreover, the evidence does not show functional 
impairment of the humerus which approaches that required for 
an evaluation in excess of 20 percent.  

Therefore, the Board must conclude that the veteran's 
subluxation of the 3rd through 5th sternoclavicular joints on 
the right chest wall does not warrant an evaluation in excess 
of 30 percent under the schedular criteria.  The Board has 
considered application of the benefit-of-the-doubt doctrine 
with respect to this matter, but finds that there is no 
approximate balance of positive and negative evidence such as 
to warrant its application.  The medical evidence weighs 
against the veteran's claim.  In so deciding, consideration 
has been given to assigning staged ratings; however, at no 
time during the period in question has the veteran shown 
disablement equivalent to that greater than the assigned 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for any disability caused by the subluxation 
of the 3rd through 5th sternoclavicular joints on the right 
chest wall.  In addition, the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has concluded that referral of the case for extra-
schedular consideration is not warranted.

II.  Facial Scars

Service connection for facial scars, status post removal of 
multiple basal cell carcinomas and cysts, was granted in 
April 1996.  A 30 percent disability evaluation was assigned.  
The 30 percent disability evaluation remained in effect when 
the veteran's current claim for an increased evaluation was 
filed in October 1999.

Medical records from Moncrief Army Community Hospital and 
Carolinas Dermatology Group dated between January 1998 and 
April 2000 were associated with the claims folder.  In 
October 1998, the veteran was noted to have actinic keratoses 
on his left nose, right forehead and right ear.  Liquid 
nitrogen was used to remove the keratoses.  Basal cell 
carcinomas were removed from his shoulders in July 1999.  An 
October 1999 report indicated that a cyst on the veteran's 
right chin had been removed in September 1999 and biopsied.  
A cyst on the veteran's back was removed later that month.  
In April 2000, the veteran was found to have four scaly, 
erythematous patches that ranged between one-half and one-
eighth of an inch.  The patches were located on the veteran's 
right cheek, right temple and right forehead.  The diagnosis 
was that of actinic keratoses.  They were removed with liquid 
nitrogen.

In July 2000, the veteran was afforded a VA dermatology 
examination.  He had scars at the left medial orbit, left 
post-auricular area and left temporal area that were less 
than 1 cm in length, a 1 cm scar on the right neck, and a 1.2 
cm scar over the left subauricular area.  He had a "45-meter 
scar over the right mandible."  There was right temple 
discoloration secondary to freezing.  The veteran was also 
noted to have scars on his right and left shoulders, right 
forearm and chest.  All the scars were lighter in color than 
the surrounding skin.  The scars were nontender to palpation.  
There was no evidence of ulceration, underlying soft tissue 
loss, hypertrophy, or adherence to the underlying soft 
tissue.  Photographs of the veteran's facial scars were 
taken.

The veteran was afforded a personal hearing before the 
undersigned in June 2001.  He reported that he had "things" 
removed from his face and back approximately every six 
months.  He said he was left with a scar every time something 
was removed.  He stated the area became discolored as well.  
The veteran said the scars made him feel ugly.  He believed 
people stared at him because of the scars and discoloration.  
In support of his claim, the veteran submitted 
dermatopathology reports dated in December 2000 and June 
2001.  The December 2000 report contained a historical 
summary of the results of various skin biopsies that the 
veteran had undergone.  The June 2001 report indicated that 
the veteran had premalignant keratoses removed and biopsied 
from his right temple, right cheek and periauricular.  The 
skin fragment removed from the right temple included moderate 
dermal fibrosis consistent with a scar from previous 
treatment.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, a disfiguring 
scar of the head, face or neck which is slight is rated as 
noncompensable, whereas such a scar which is moderately 
disfiguring is rated as 10 percent disabling.  A scar which 
is severe, especially if producing a marked and unsightly 
deformity of the eyelids, lips or auricles, is rated at 30 
percent.  A scar causing complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement, is rated at 50 percent.  When, in 
addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.

A scar which is superficial, poorly nourished, with repeated 
ulceration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7803.  A scar which is superficial, 
tender and painful on objective demonstration is also is 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Finally, a scar can also be rated according to 
functional limitation of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

The levels of disability under the criteria of Diagnostic 
Code 7800 are slight, moderate, severe or complete.  The July 
2000 VA examination report and photographs do show multiple 
depressed white scars on the forehead, face, and neck.  None 
of the scars appear to measure more than 1.2 cm in length.  
The scars do not produce an exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement. 

The veteran's facial scars, status post removal of multiple 
basal cell carcinomas and cysts, do not produce complete 
disfigurement.  Rather, the examination report and 
photographs show no more than moderate disfigurement, as the 
scars were not significantly depressed and they did not 
result in marked or repugnant disfigurement.  This 
corresponds to a 10 percent disability rating under the 
criteria of Diagnostic Code 7800.  The examination report 
indicates that the head and face scars were white and the 
photographs show that the scars were of a different color 
than the surrounding skin.  This constitutes discoloration or 
color contrast of the scars which would warrant raising the 
10 percent rating to 30 percent.   This is consistent with 
the 30 percent disability rating currently assigned.

Consideration is given to whether a separate rating should be 
given for the veteran's facial scars.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, where 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned, 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  As indicated 
above, however, the record shows that the veteran's facial 
scars are not tender, painful or poorly nourished with 
repeated ulceration.  There is also no evidence that the 
scars are productive of functional impairment.  Therefore, 
the veteran does not currently meet the schedular criteria 
for a separate compensable evaluation under Diagnostic Code 
7803, 7804, or 7805.

In sum, the Board finds that the evidence does not support a 
finding that the veteran's facial scars warrant a disability 
evaluation in excess of the 30 percent rating already in 
place.  The Board has considered application of the benefit-
of-the-doubt doctrine with respect to this matter, but finds 
that there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The medical 
evidence preponderates against the veteran's claim.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for his service-connected facial scars.  In 
addition, the manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disabilities in question would 
be in excess of that contemplated by the assigned 
evaluations.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.

III.  Gastroesophageal Reflux Disease

Service connection for gastroesophageal reflux disease with 
history of gastritis was granted in April 1996.  A 
noncompensable disability evaluation was assigned.  The 
noncompensable evaluation remained in effect when the 
veteran's current claim for an increased evaluation was filed 
in October 1999.

Medical records from Moncrief Army Community Hospital dated 
from January 1998 to August 1999 show that the veteran 
received periodic treatment for his gastroesophageal reflux 
disease.  In October 1998, he was seen for complaints of 
heartburn and nausea.  He said it also felt as if food were 
coming back up his throat.  He reported that Pepcid AC helped 
to relieve these symptoms.  His abdomen was soft, non-tender 
and non-distressed.  Bowel sounds were normoactive.  The 
diagnosis was that of gastroesophageal reflux disease.  A 
treatment note dated later that month indicated that the 
veteran was positive for H. pylori.  

The veteran was afforded a VA gastrointestinal examination in 
January 2000.  He complained of frequent heartburn and 
frequent post-prandial regurgitation.  He said the post-
prandial regurgitation occurred about once a week and usually 
during sleep.  The contents of the regurgitation were usually 
bad tasting gastric fluid, but no food particles.  The 
veteran also complained of nausea about two to three times a 
week and vomiting every three months.  He denied pyrosis, 
hematemesis, melena or significant weight loss or gain.  He 
endorsed intermittent solid and liquid food dysphagia for the 
past three years.  He said, however, that he had noticed an 
increase in the past four to six months.  The veteran 
reported taking Rolaids approximately three times a week and 
a tablet of Zantac every day.  He said the Zantac only 
partially reduced his symptoms.  A complete blood count 
documented in October 1999 reported a hemoglobin of 14.6 with 
normal red cell indices and platelet count of 255,000.  A 
physical examination revealed a well-developed and well-
nourished young male.  The diagnosis was gastroesophageal 
reflux disease, suboptimally controlled, and with no 
documented complication thus far of peptic stricture or 
esophagitis.

By a rating action dated in February 2000, the noncompensable 
disability rating assigned to the veteran's gastroesophageal 
reflux disease was increased to 10 percent.  The RO stated 
that evidence to support a higher (30 percent) disability 
evaluation had not been presented.

In August 2000, the veteran underwent a colonoscopy due to 
complaints of hematochezia.  He was noted have had a positive 
"hemacult" in the past.  The colonoscopy revealed polyps 
and an internal hemorrhoid, which was believed to be the 
likely etiology of the veteran's hematochezia.  His positive 
"hemacult" was secondary to either the polyps or the 
internal hemorrhoid.

A pathology report dated in February 2001 indicated that the 
veteran underwent a biopsy of the distal esophagus due to 
complaints of reflux.  The operative findings were consistent 
with hiatal hernia.  The final diagnosis was that of 
chronically inflamed, squamocolumnar mucosa with numerous 
eosinophils, consistent with reflux esophagitis.  A March 
2001 follow-up report indicated that the biopsy was negative 
for Barrett's esophagus.  In a laboratory report dated in May 
2001, the veteran's RBC (red blood count), MCH (mean 
corpuscular hemoglobin), and MCHC (mean corpuscular 
hemoglobin concentration) were all within normal limits.

At his videoconference hearing in June 2001, the veteran said 
he suffered from epigastric distress after eating.  He stated 
that he had to go for walks after eating to prevent this 
problem.  He also endorsed problems with reflux and 
difficulty swallowing.  He indicated that this reflux 
interfered with his ability to sleep.  He maintained that he 
suffered from frequent nausea.  The veteran said that his 
service-connected gastric problem also caused chest, shoulder 
and arm pain.  He reported that a recent EGD 
(esophagogastroduodenoscopy) had found a hiatal hernia.  The 
undersigned observed that the symptomatology of a hiatal 
hernia and gastroesophageal reflux disease would be difficult 
to distinguish.

In rating the veteran's disability from gastroesophageal 
reflux disease, the RO utilized Diagnostic Code 7346.  Under 
that diagnostic code, where there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health, a 60 percent rating is assigned.  
A 30 percent rating is assigned for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is assigned where there are two or more of the 
symptoms associated with the 30 percent rating, although of 
less severity.

Based on a review of the entire record, the Board finds that 
the veteran's disability from gastroesophageal reflux disease 
is manifested by frequent (almost daily) complaints of 
epigastric pain, nausea and reflux.  He also experiences 
vomiting, pyrosis, dysphagia and chest, shoulder and arm pain 
but on a less frequent basis.  He only derives partial relief 
from his use of medication.  These symptoms, when viewed as a 
whole, appear to produce considerable impairment of health.  
Thus, resolving all doubt in the veteran's favor, the Board 
concludes that the criteria have been met for a rating of 30 
percent under Diagnostic Code 7346.  The Board finds, 
however, that the severity of the overall disability picture 
does not more closely approximates the criteria for the next 
higher schedular rating of 60 percent, as there is no showing 
of material weight loss, anemia or other symptom combinations 
productive of severe impairment of health. 

The Board has again considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for his service-connected gastroesophageal 
reflux disease.  In addition, the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disabilities in question would be in excess of that 
contemplated by the assigned evaluations.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.



ORDER

Entitlement to an evaluation in excess of 30 percent for 
subluxation of the 3rd through 5th sternoclavicular joints on 
the right chest wall, on appeal from the initial evaluation, 
is denied.

Entitlement to an increased evaluation for facial scars, 
status post removal of multiple basal cell carcinomas and 
cysts is denied.

Entitlement to a 30 percent disability evaluation for 
service-connected gastroesophageal reflux disease is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.




REMAND

The veteran contends that higher disability evaluations are 
warranted for his service-connected right and left knee 
disabilities and his low back disability.  He says both of 
his knees are prone to giving way.  He endorses pain in both 
knees as well as a decreased range of motion.  He states that 
the pain becomes worse with prolonged walking or standing.  
He says his knees also have a tendency to become "tired" 
easily.  Similarly, the veteran maintains that he suffers 
from chronic low back pain that is aggravated by overuse.  He 
reports that he experiences flare-ups of back pain and muscle 
spasm on a daily basis.  He also says that he periodically 
has shooting pains that extend down his lower left extremity.

The veteran was most recently afforded a VA examination in 
January 2000.  That examination was inadequate for evaluation 
purposes.  The Court has stated that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Wisch v. 
Brown, 8 Vet. App. 139 (1995) (medical examination must 
specifically address pertinent issues, and the silence of an 
examiner cannot be relied on as evidence against a claim); 
see also Massey v. Brown, 7 Vet. App. 204 (1994).  

In the instant case, the Board observes that the January 2000 
examination did not adequately evaluate the veteran's 
complaints of pain, fatigue and flare-ups as required by 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therein, the Court 
held that in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that Diagnostic 
Codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Accordingly, 
the veteran should be afforded a VA orthopedic examination 
for the purpose of determining the severity of his service-
connected left knee disability, right knee disability and low 
back disability.  Any indicated specialist examinations 
should also be arranged.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should contact the veteran and 
ask that he submit the complete names and 
addresses of all VA and non-VA health 
care providers who have treated him in 
recent years for his service-connected 
left knee disability, right knee 
disability and low back disability.  
After securing the necessary releases, 
the RO should request copies of any such 
records which are not already contained 
in the claims folder.

2.  The RO should obtain copies of the 
veteran's complete inpatient and 
outpatient treatment records from 
Moncrief Army Community Hospital, the 
Columbia VAMC, and any other identified 
VA medical facility, for treatment since 
October 1999.  Once obtained, all records 
must be associated with the claims 
folder.

3.  After the above has been 
accomplished, the RO should schedule the 
veteran for a VA medical examination.  
The veteran should be properly notified 
of the date, time and place of the 
examination in writing.  Such tests as 
the examiner deems necessary should be 
performed.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review prior to the 
examination.  The examiner should provide 
a comprehensive report including complete 
rationales for all conclusions reached.  

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

a.  With regard to the left and 
right knee disabilities, the 
examiner should state whether there 
are any findings of subluxation, 
locking, swelling or tenderness.  If 
lateral instability or subluxation 
of either knee is present, such 
finding should be described as 
either mild, moderate or severe.  
The examination must include 
measurements of the ranges of motion 
of the left and right knee in 
degrees.

b.  With regard to the veteran's low 
back disability, the examiner should 
be asked to state the ranges of 
motion of the lumbar spine in 
degrees.  Moreover, the examiner 
should state the normal ranges of 
motion of the lumbar spine in 
degrees.

c.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability or 
incoordination attributable to the 
service-connected left knee, right 
knee or low back disabilities; and, 
if feasible, these determinations 
must be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability or 
incoordination.

d.  The examiner should be asked to 
express an opinion as to whether 
pain in the left knee, right knee or 
low back could significantly limit 
functional ability during flare-ups 
or during periods of repeated use.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

The RO should also arrange for any 
indicated specialist examinations.

4.  Then, the RO should ensure that the 
above development has been completed and 
should undertake any other development it 
determines to be warranted to comply with 
the notification and duty to assist 
requirements of the VCAA.

5.  Then, the RO should readjudicate the 
claims for an increased evaluation for 
service-connected left knee disability, 
right knee disability and low back 
disability.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The provisions of DeLuca and 38 C.F.R. §§ 
4.40 and 4.45 must be taken into account.  
Consideration should be given to the 
General Counsel opinion in which it was 
determined that a claimant who has knee 
arthritis and instability may be rated 
separately under Diagnostic Code 5003 and 
5257.  See VAOPGCPREC 23-97 (July 1, 
1997). 

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC), to include the provisions of 38 
C.F.R. § 3.655 if appropriate.  The SSOC 
should include citation to all relevant 
regulatory provisions.  (In this regard, 
the diagnostic code(s) most advantageous 
to the veteran should be selected.)  The 
veteran and his representative should be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this Remand is to obtain 
additional medical evidence and due process to the veteran.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 



